Lehman, J.
The complaint alleges that the plaintiff is a resident of the State of Hew York and that the defendant is a foreign corporation organized under the laws of the State of Maine. The defendant demurs to the complaint on the grounds that the court has not jurisdiction of the person of the defendant and that the court has not jurisdiction of the subject of the action.
*238There can he no doubt that the court has jurisdiction of the subject of the action under section 1780 of the Code. The arguments of the defendant are directed solely to the ground that the court has no jurisdiction of the person of the defendant. In the case of Nones v. Hope Mutual Life Ins. Co., 8 Barb. 541 (see 5 How. Pr. 96), it was held that “ the meaning of the clause ‘ that the court has no jurisdiction of the person ’ is that the person is not subject to the jurisdiction of the court and not that the suit has not been regularly commenced,” and that, therefore, a defendant foreign corporation cannot by demurrer raise the objection that the summons was not properly served on it. This case was cited and approved in the case of Ogdensburgh R. R. Co. v. Vermont R. R. Co., 16 Abb. Pr. 249; and that case, although only a Special Term decision, was approved in the case of Belden v. Wilkinson, 44 App. Div. 420. Since the defendant is in this case really raising only the issue that it has not been properly served, it would appear beyond question that the demurrer is not the appropriate remedy and should be overruled, were it not that the case of Ogdensburgh R. R. Co. v. Vermont R. R. Co. decided that a foreign corporation cannot be cited to appear in the courts of this State; and that the court can obtain no jurisdiction to render a personal judgment, except by voluntary appearance, and such a corporation is, therefore, not subject to the jurisdiction of the court, except as to property within the State; and that the objection to the jurisdiction may, therefore, be raised by demurrer. That case was decided in 1874; and thereafter the Court of Appeals decided, in the case of Gibbs v. Queens Fire Insurance Co., 63 N. Y. 114, that the Code had changed the common-law rule, and that a foreign corporation was subject to the general jurisdiction of the court where personal service was made as directed in the Code. In the case of. Pope v. Terre Haute Manufacturing Co., 87 N. Y. 137, 139, it was held that “It is undisputed that foreign corporations may be sued in this State, section 1780 of the Code of Civil Procedure, providing that 1 an action against a foreign corporation may be maintained by >a resident of the State, or by a domestic corporation, for any cause of action. It has *239never been doubted that the legislature could constitutionally authorize the commencement of such an action.” The conflict of decisions between our courts and the Federal courts is not over the question of whether a foreign corporation is subject to the jurisdiction of the court, but only on the question of the validity of attempted service. See Grant v. Cananea Con. Copper Co., 189 N. Y. 241.
Demurrer should be overruled, with leave to the defendant to answer within twenty days after notice of entry of the interlocutory judgment.
Demurrer overruled.